DETAILED ACTION
	Claims 1-18, 21, and 22 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Double Patenting Rejections
Claims 1-10, 14, 18, 21, and 22 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14, and 15 of copending Application No. 16/606,392, published as US PGPUB 2020/0131208 (reference application).
The Applicant has filed a terminal disclaimer over the ‘392 application, which has been approved by the Office.  Therefore, the rejection is withdrawn.
Conclusion
Claims 1-18, 21, and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626